Citation Nr: 0702713	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 6, 2001 rating decision assigning an effective date 
of September 27, 1999 for a grant of service connection for 
left anterior thigh muscle impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that found no clear and unmistakable 
error in a November 6, 2001 rating decision that assigned an 
effective date of September 27, 1999, for the grant of 
entitlement to service connection for left anterior thigh 
muscle impairment.  The veteran ultimately perfected an 
appeal of that decision.  


FINDING OF FACT

1.  In a November 6, 2001 unappealed rating decision, the RO 
considered all of the evidence of record and assigned an 
effective date of September 27, 1999, and no earlier, for the 
grant of service connection for left anterior thigh muscle 
impairment.  The November 6, 1997 rating decision was 
consistent with the evidence then of record and the laws and 
regulations in effect at that time.  

2.  The November 6, 2001 rating decision does not contain any 
undebatable error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The November 6, 2001 rating decision wherein the RO assigned 
an effective date of September 27, 1999 for the grant of 
service connection for left anterior thigh muscle impairment, 
did not constitute clear and unmistakable error (CUE).  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.

II.  CUE

Laws and Regulations

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
based on evidence on file at that time and will not be 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104(a) (2006); see also 38 U.S.C.A. 5108 (West 2002).  
The only exception to this rule is when the decision is the 
result of CUE.  38 C.F.R. § 3.105(a) (2006); see also 
38 U.S.C.A. § 7103(c) (West 2002) (Board may correct obvious 
error on its own initiative).  Under such circumstances, the 
decision will be reversed or amended, and it will have the 
same effect as if the corrected decision had been made on the 
same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).  If this exception does not apply, the decision 
is final and may be reopened only upon the presentation of 
new and material evidence.  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified shall become final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

Analysis

On September 27, 1999, the RO received the veteran's claim 
for service connection for a left le muscle injury.  In a 
January 2000 rating decision, that claim was denied as not 
being well grounded.  In a November 2001 rating decision, the 
RO readjudicated the veteran's claim based on the Veterans 
Claims Assistance Act of 2000 and granted service connection 
for a left anterior thigh muscle impairment and assigned a 10 
percent disability rating, effective September 27, 1999.  The 
veteran was advised of this decision and of his appellate 
rights, but he never appealed nor does he contend otherwise.  
The November 2001 decision, therefore, became final.  38 
U.S.C.A. 7105; 38 C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 
20.1103.

The veteran claims that an effective date in 1967 should be 
assigned as that is when his left thigh condition was 
diagnosed.  Based on a thorough review of the evidence, the 
Board does not find that there was any CUE in the November 
2001 decision.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the November 2001 rating decision 
shows that the correct facts, as they were known at the time, 
were before the adjudicator.  The veteran has not asserted 
otherwise.  The November 2001 rating decision also correctly 
applied the statutory and regulatory provisions extant at 
that time.  During the appeal period, the veteran has made 
several arguments but has not specifically asserted how any 
statutory or regulatory provisions were misapplied.  

In essence, the veteran faults the November 2001 rating 
decision for misweighing the evidence: he contends that 
evidence showing relevant symptoms and diagnosis in 1967 
should have been considered.  As noted above, however, a 
disagreement as to how the facts were weighed or evaluated is 
not the type of situation that rises to the level of CUE.  
Fugo at 44.

In view of the foregoing, the Board determines that the 
November 2001 rating decision assigning an effective date of 
September 27, 1999 for service connection for a left anterior 
thigh muscle impairment was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the 
November 2001 rating decision was supported by the evidence 
and law then of record, it was not the product of CUE.

The Board has carefully examined the evidence of record in 
light of the appellant's contentions regarding the rating 
decision at issue.  For the reasons noted above, the Board 
finds his contentions are without merit.  The record in 2001 
included the veteran's service and post-service medical 
records, and the statements submitted by him in pursuit of 
his claim.  The evidence does not show that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the statutory provisions extant at the 
time were incorrectly applied.  Based on the record and the 
law that existed at the time, there has been no demonstration 
of "undebatable" error in the rating decision made in 
November 2001 that assigned an effective date of September 
27, 1999 for the grant of service connection for left 
anterior thigh muscle impairment.  Crippen v. Brown, 9 
Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 207 (1994); 
Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. Brown, 
5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).


ORDER

There was no clear and unmistakable error (CUE) in a rating 
decision of November 6, 2001 that assigned an effective date 
of September 27, 1999 for a grant of service connection for 
left anterior thigh muscle impairment.  The appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


